Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Amendment
In the amendment filed on 11/16/2020, claim(s) 1, 7-8, 12, and 17 (and by extension its/their dependents) have been amended, claim(s) 20 has/have been canceled, and no claim(s) is/are new. Claim(s) 1-19 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
However there is a point the examiner feels necessary to address. Applicant’s arguments are generally directed towards the following limitation:
wherein the measure of the topology of the road network comprises an extra travel time driven; and 
wherein the extra travel time driven for a first OD pair is determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair by a free flow speed along the road network path;



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Breed (US 2019/0271550) and Uyeki (US 2012/0215432).

With respect to claims 1 and 12, Redmann teaches a method comprising: 
identifying, by a corridor determination apparatus comprising a processor, a memory storing map data encoding a topology of at least a portion of a road network (Redmann Fig. 2, 3 ¶[42-46]), and a communication interface configured to communicate via at least one network, one or more potential drone and/or flying car (DFC) corridors based on the topology of the at 
determining, by the corridor determination apparatus, trajectories through the at least a portion of the road network traveled by one or more vehicle apparatuses of the plurality of vehicle apparatuses, the determining of the trajectories based at least in part on the map data (Redmann Fig. 2, 3 ¶[42-46]); 
determining, by the corridor determination apparatus and based on the trajectories, a volume of traffic for a path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors (Redmann At least ¶[63, 132-134, 166]); 
determining, by the corridor determination apparatus and based on the trajectories, a delay metric indicating traffic conditions along the path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors (Redmann At least ¶[63, 132-134, 166]); 
determining, by the corridor determination apparatus, a traffic metric for the path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors, the traffic metric determined 
wherein the measure of the topology of the road network comprises an extra travel time driven (Redmann ¶[44]); and 
ranking the one or more potential DFC corridors based on the corresponding traffic metrics (Redmann At least ¶[63, 132-134, 166]). It is noted that although Redmann does not use the term “ranking,” by suggesting certain routes over others Redmann is inherently ranking routes as a suggested route is ranked higher than a unsuggested on based on the given criteria.
Redmann does not teach receiving, by the corridor determination apparatus, a plurality of instances of probe data from a plurality of vehicle apparatuses, wherein (a) each vehicle apparatus is onboard a vehicle (b) each vehicle apparatus comprises a location sensor, and (c) each instance of probe data comprises position data, the position data indicates a location of the vehicle at a time when the position data was captured and is determined by the location sensor nor does Redmann teach using the data from the probe vehicle  in the calculations above. 
Breed teaches receiving, a plurality of instances of probe data from a plurality of vehicle apparatuses (Breed ¶[57]), wherein (a) each vehicle apparatus is onboard a vehicle (Breed ¶[100-101]), (b) each vehicle apparatus comprises a location sensor(Breed ¶[100-101]), and (c) each instance of probe data comprises position data, the position data indicates a location of the vehicle at a time when the position data was captured (Breed ¶[63]). Breed is also specific that the system may be used with aerial mapping drones (Breed ¶[437-438]).

Although Redmann does teach wherein the measure of the topology of the road network comprises an extra travel time driven (Redmann ¶[44]) neither Redmann nor Breed explicitly teaches:
wherein the extra travel time driven for a first OD pair is determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair by a free flow speed along the road network path;

However this limitation appears to be an obvious application of the well known physics formula Time = Distance/Speed as it pertains to this art. For the sake of completeness evidence of this formula and its use can be seen in Uyeki. 
Uyeki teaches a system for predicting travel times wherein the travel time is calculated based on the formula of travel time is equal to the travel distance divided by average speed of vehicles (Uyeki ¶[[0054]]). It is noted that Uyeki’s average speed is equivalent to applicant’s free flow speed (See in Uyeki Figure 5 ¶[37]). For the sake of this explanation this will be dubbed formula 1.
Time = Distance/Speed
As would be understood in basic math, in order to find the extra travel time of a route compared to another route you would use following basic formula wherein T1 is the travel time of the longer route and T2 is the travel time of the shorter route:
T1 – T2 = Tdiff
Taking Formula 2 and Expanding the Times variable as shown in formula 1 you get:
D1 / S1 -  D2 / S2 = Tdiff
Both applicants free flow speed and Uyeki average speed assume that all travel speeds are going to be constant:
S1 = S2 = Sfree
Applying formula 4 to formula 3 yields:
D1 / Sfree – D2 / Sfree = Tdiff
Lastly combining the left side gives you a final formula of:
(D1-D2) /  Sfree = Tdiff
Formula 6 is the exact formula which represents the steps described by applicant in the limitation in question. The limitation in question is merely taking a standard known formula in physics, manipulating it using standard and common mathematical operations, and then applying it to a problem in order to get an obvious result. Merely manipulating and applying a known formula in common ways is obvious and not patentable unique and one of ordinary skill in the art would have recognized and known the method of determining extra travel time described by applicant. 

 
With respect to claims 4 and 15, Redmann as modified in claim 1 teaches a method, wherein the volume of traffic provides an indication of the number of unique vehicles traveling along a first path through the at least a portion of the road network from a first origin node or point of interest and to a first destination node or point of interest of a first potential DFC corridor of the one or more potential DFC corridors (Redmann At least ¶[63, 132-134, 166]). 

With respect to claims 5, 6, and 16, Redmann as modified in claim 1 teaches a method, wherein the delay metric is a delay multiple metric and wherein the delay multiple metric for a path corresponding to an OD pair is a ratio of an actual travel time, as indicated by one or more trajectories, along a path corresponding to the OD pair and in the road network, to the free flow travel time along the path corresponding to the OD pair and in the road network (Redmann At least ¶[63, 66, 132-134, 166]). It is noted that the delay multiple metric appears 

With respect to claim 7, Redmann as modified in claim 1 teaches a method, wherein the measure of the topology of the road network comprises an extra length driven (Redmann Fig. 2 elements 240, 241 ¶[44-45]).

With respect to claims 8, and 17, Redmann as modified in claim 1 teaches a method, wherein the extra length driven for a first OD pair is determined by the difference in length between (a) a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and (b) a direct path from the origin of the first OD pair and to the destination of the first OD pair (Redmann Fig. 2 elements 240, 241 ¶[44-45] See ¶[44] wherein shortest distance is a metric considered and ¶[45] wherein the direct path is considered).  

With respect to claims 9 and 18, Redmann as modified in claim 1 teaches a method, further comprising providing the ranked potential DFC corridors for display via a user interface or as input to a city and/or transportation network planning calculation (Redmann Fig. 11a-d ¶[111]). 



With respect to claim 11, Redmann as modified in claim 1 teaches a method, wherein a first path through the at least a portion of the road network corresponding to a first OD pair is (a) the shortest path through the at least a portion of the road network from the origin node or point of interest to the destination node or point of interest of the first OD pair or (b) the fastest path through the at least a portion of the road network from the origin node or point of interest to the destination node or point of interest of the first OD pair (Redmann Fig. 2 elements 240, 241 ¶[44-45] direct path is equivalent to the shortest path). 

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Breed (US 2019/0271550), Uyeki (US 2012/0215432) and further in view of Fowe (US 2015/0300835).
	With respect to claims 2 and 13, Redmann as modified in claim 1 does not explicitly teach a method, further comprising: generating an OD matrix based on the trajectories, the OD matrix providing at least one of (a) volume of traffic data for OD pairs of the OD matrix or (b) a travel time indicator for OD pairs of the OD matrix, wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or 
Fowe teaches a method, further comprising: generating an OD matrix based on the trajectories, the OD matrix providing at least one of (a) volume of traffic data for OD pairs of the OD matrix or (b) a travel time indicator for OD pairs of the OD matrix, wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix or (b) the delay metric indicating traffic conditions along the path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix (Fowe, Title, Abstract, Fig. 10b, 12b, 13b, ¶[86-90]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Redmann to include the teachings of Fowe because matrixes are an old and well known means to store data which are simple to use and efficient. It is further noted that although Fowe is not explicitly drawn to a drone or flying vehicle, the teachings of Fowe are still applicable to the teachings of Redmann and Breed 

With respect to claims 3 and 14, Redmann as modified in claim 2 teaches a method further comprising: generating one or more microscopic OD matrices based on corresponding trajectories, the microscopic OD matrix providing at least one of (a) an indication of a vehicle corresponding to a trajectory traveling along a path of the road network, or (b) a travel time for the vehicle to travel along the path of the road network, wherein the OD matrix is generated by aggregating the one or more microscopic OD matrices (Fowe, Title, Abstract, Fig. 10b, 12b, 13b, ¶[86-90]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665